OMB APPROVAL OMBNumber: Expires: 3235-0060 August31,2012 Estimated average burden hours per response…28.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 2, 2011 APPLIED NANOTECH HOLDIINGS, INC. (Exact name of registrant as specified in its charter) TEXAS 1-11602 76-0273345 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3006 Longhorn Boulevard, Suite 107, Austin, Texas (Address of principal executive offices) (Zip Code) (512) 339 - 5020 Registrant’s telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01Other Events The Company has posted its latest shareholder letter on its website at www.appliednanotech.net in the investor information section. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Applied Nanotech Holdings, Inc. By: /s/ Douglas P. Baker Date: June 3, 2011 Douglas P. Baker Chief Executive Officer
